Citation Nr: 0612346	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left hand and/or 
wrist disability, claimed as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to August 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2004, the Board remanded this matter, as well as 
the issue of service connection for a left knee disorder to 
the RO.  In September 2005, the RO granted the claim for 
service connection for a left knee disability.  Hence, that 
issue is no longer before the Board on appeal.  The RO 
continued the denial of the claim for service connection for 
a left hand and/or wrist disability.  


FINDINGS OF FACT

1.  Service medical records do not show complaints or 
treatment for a left hand or wrist disorder.  

2.  In January 2001, the veteran fell and injured his left 
wrist.  

3.  The veteran has degenerative arthritis of the left hand 
and wrist, and possible carpal tunnel of the hand and wrist.  

4.  The competent evidence indicates that it is less likely 
than not that the veteran's current left hand and/or wrist 
condition was due to or aggravated by his service-connected 
right knee disability.  




CONCLUSION OF LAW

A left hand and/or wrist disability was not incurred during 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  The veteran filed a claim seeking 
service connection for a left hand and/or wrist disability in 
July 2002.  In an August 2002 letter, prior to the 
adjudication of the claim, the RO advised the appellant of 
what evidence, if any, was necessary to substantiate his 
claim and it indicated which portion of that evidence the 
appellant was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
appellant.  He was advised to identify any evidence showing 
that a left hand or wrist disorder was due to or aggravated 
by a service-connected disability.  The veteran was advised 
to submit any evidence in support of the claim.  Finally, the 
letter advised the veteran of the evidence it had received in 
connection with the claim.  Thereafter, in an August 2004, 
the veteran was again advised of the VCAA provisions.  He was 
asked to submit any evidence in his possession.

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claim.  The RO has 
obtained the treatment records.  In addition, the veteran 
submitted private treatment records from M. L., M.D.  
Moreover, the veteran was afforded VA examinations, as 
described in greater detail below.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection 
for a left hand and/or wrist disability.  Because this claim 
is being denied, any other notice requirements beyond those 
cited for service connection claims, are not applicable, as 
this denial renders any effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Analysis

The veteran is service-connected for right and left knee 
disabilities.  The right knee disability is characterized as 
internal derangement of the right knee with post operative 
residuals, status post total right knee replacement with 
severe laxity.  The appellant contends that he has a current 
left hand and/or wrist disability due to an injury he 
sustained in January 2001 when his right knee buckled.  

Of record is a February 2001 letter from M. L., M.D.  The 
letter indicated that the veteran fell while coming down 
steps at his home on January 31, 2001.  Reportedly, he 
hyperflexed his left knee and fell on an outstretched left 
wrist.  He complained of pain in the wrist.  On examination, 
he was tender directly in the anatomic snuff box of the left 
wrist.  Reportedly, an x-ray showed a possible fracture f the 
navicular waste.  The x-ray report, however, is not of 
record.  He was to be placed in a thumb spica splint.  No 
follow-up treatment records are associated with the claims 
file.  

During a VA orthopedic examination in July 2002, the veteran 
complained of some left finger and hand numbness only when 
sleeping.  A physical examination of the left hand was 
normal, except for a grind test at the base of the thumb.  He 
did have some carpal/metacarpal arthritis and questionable 
carpal tunnel to the left wrist.  

Associated VA outpatient treatment records in 2003 through 
2005 do not show complaints or treatment for a left hand or 
wrist disorder.  

A January 2004 VA orthopedic clinic note indicated that the 
veteran had a carpal tunnel release in the distant past.  

The veteran underwent a VA examination in February 2005.  At 
such time, he complained of pain in the base of the left 
thumb, for two to three years' duration.  The veteran 
attributed the left thumb pain to a fall, secondary to 
instability of the right knee.  Thumb pain was 5/10 but rose 
to 10/10 when grasping.  Upon examination, he could make a 
fist, but could not touch his 5th digit to his thumb, 
secondary to pain at the base of his thumb.  He had full 
range of motion of the interphalangeal joints of the hand.  
X-rays of the left hand showed no fracture of dislocation, 
but did show scattered mild degenerative changes including 
first carpal/metacarpal joint, first metacarpal-phalangeal 
joint, first interphalangeal joint, second-third metacarpal-
phalyngeal joints, and multiple distal interphalangeal 
joints.  

The examiner opined that it was not likely that the veteran's 
left wrist problem was related to his right knee condition.  
Although the veteran may have aggravated left hand pain by 
falling on it, there was evidence of longstanding 
degenerative arthritis of the carpal metacarpal joint.  

The veteran's claims file was reviewed by a VA physician in 
July 2005.  In reviewing the history of the left hand/wrist 
claim, the examiner noted that the disability did not appear 
to be a chronic condition that would have been aggravated by 
a right knee condition, regardless of the fall.  The examiner 
noted that the documentation showed arthritic changes and 
questionable carpal tunnel.  Therefore, he opined, it was 
less likely that the left wrist condition was secondary to 
the service-connected right knee condition.   

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Upon review of all of the evidence of record, the Board finds 
that service connection for a left hand and/or wrist 
condition is not warranted.  Initially, the Board notes that 
review of the veteran's service medical records does not 
reveal evidence of a left hand or wrist condition; nor is 
there any competent evidence that a current left hand or 
wrist condition is related to service.  As such, service 
connection for a left hand or wrist condition on a direct 
basis is not warranted.  

With respect to the veteran's claim that a current left hand 
or wrist condition is secondary to a fall in January 2001, 
the Board acknowledges that the evidence at that time showed 
pain and tenderness in the left wrist.  While the veteran was 
treated for the injury, follow up treatment records are not 
of record.  The next treatment record in July 2002, showing 
complaints of numbness of the left hand and finger was not 
attributed to any prior injury.  Rather, the orthopedic 
examiner noted that he had arthritic changes and possible 
carpal tunnel.  

The current evidence shows that the veteran has a current 
condition manifested by degenerative arthritic changes.  The 
current x-ray examination does not show that the hand or 
wrist showed a fracture or dislocation.  Rather, there is no 
competent evidence that the left hand or wrist disorder is 
due to a fall sustained in 2001.  In this respect, the VA 
physicians, in February and July 2005, both opined that it 
was less likely than not that a current condition was due to 
or aggravated by the veteran's service-connected right knee 
disability.  This evidence constitutes the only competent 
opinion evidence concerning the etiology of the veteran's 
left hand and/or wrist condition.  

The Board has considered the veteran's belief that he 
currently has a left hand and/or wrist condition due to a 
fall in January 2001.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his experiences and current symptoms, he is not 
competent to provide an opinion linking that a disability to 
another service-connected disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).




ORDER

Service connection for a left hand and/or wrist disability is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


